[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION IN DEFENDANT'S MOTION FORACCELERATED REHABILITATION
The defendant has applied for Accelerated Pretrial Rehabilitation with respect to the charge of Manslaughter In The Second Degree. The one car automobile accident which gave rise to this charge occurred on July 12, 1997. The defendant was the operator of his own car, and his fiancee, Kristen Hart, who was a front seat passenger, was killed as a result of the car overturning when the steering wheel became detached from the steering column. Although the defendant had consumed some alcohol the evening of the accident, it appears probable that this unfortunate occurrence was caused by his recklessness in operating a mechanically unsafe vehicle, rather than by his drinking.
The crime of Manslaughter In The Second Degree is defined in our law as follows:
    A person is guilty of manslaughter in the second degree when: (1) He recklessly causes the death of another person . . . General Statutes § 53a-56
At the court hearing on the defendant's application for accelerated rehabilitation, it was made crystal clear to the court that Kristen Hart's family still has the highest regard for the defendant, and that they are strongly in favor of his request for accelerated rehabilitation, in spite of the fact that he caused Kristen's death. At the same time, the court is well aware CT Page 2151 that the community, as represented by the State's Attorney, has an important interest in the prosecution of those who violate our laws, thereby endangering the lives of others, and the mere fact that the victim's family favors the accelerated rehabilitation, does not necessarily mean that it should be granted.
The accelerated rehabilitation statute, section 54-56e, expressly permits the court to grant an application for the program when the charge is a Class C felony, such as in this case, Manslaughter In The Second Degree, if `good cause is shown'.
As a result of his own actions, the defendant will forever be deprived of the mutual love and support that promised to be the rich blessing of his life with Kristen Hart. There has been enough suffering in this case already, and many bleak days lie ahead for all concerned.
The court, after considering all the evidence, believes the defendant has shown good cause why his application should be granted, and further, that he probably will not offend in the future.
It should be noted that the granting of the defendant's Application For Accelerated Pretrial Rehabilitation does not mean that the charge against him is dismissed. He will be placed on probation, and if he violates any of the conditions of that probation, he will be brought to trial on this charge of Manslaughter In The Second Degree.
The application is granted; the defendant is placed on probation for two years, and a special condition of that probation is that he not operate a motor vehicle that is in any respect a violation of any safety regulation of the Connecticut Department of Motor Vehicles sufficiently serious to require that the vehicle be removed from operation on Connecticut roadways. A further special condition of his probation is that he perform 204 hours of community service.
HON. RICHARD A. WALSH